DETAILED ACTION
This action is responsive to remarks and arguments filed on July 21, 2022.
Claims 1, 3-4, 8, 10-11, 15 and 17-18 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed July 21, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 3-4, 8, 10-11, 15 and 17-18 were amended. Claims 1, 8 and 15 are independent claim. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed July 21, 2022, with respect to the 
rejection of claim 1 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Objections
Claims 1, 8 and 15 is objected to because of the following informalities: 
In claim 1, lines 7, 8 and 9 “content aware” it should read “context aware”
Appropriate correction is required.

In claim 8, lines 7, 8 and 9 “content aware” it should read “context aware”
Appropriate correction is required.

In claim 15, lines 7, 8 and 9 “content aware” it should read “context aware”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryngler (US Patent Application Publication No. US 20030182394 A1), in view of Mateer (US Patent Publication No. US 9282126 B1).

Regarding claim 1, Ryngler teaches method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for providing context aware applications, the method comprising: (See Ryngler [0299] “The server, as well as other portions of the system, may include or be located on processors, such as PCs, minicomputers, microcomputers, or mainframe computers. The sensors and server and/or other components may be coupled, using, for example, wired, wireless, or fiber optic links, and may be coupled via networks, such as the Internet or telephone networks.” See also Ryngler claim 48 “at least one context data source coupled to the server”)

obtaining, from a user, a request for content of a new webpage; (See Ryngler [0316] “the architecture provides a clean interface to the user to query and subscribe to contextual data. [Thus, obtaining, from a user, a request for content]” See also Ryngler Fig. 10 Showing the context aware application having Web Services and Web services adapter.)

Ryngler does not explicitly disclose the request for content being of a new webpage.

However Mateer discloses obtaining, from a user, a request for content of a new webpage; ("See Mateer Col. 2, lines 13-14 “the user input information including at least one action request” See Mateer claim 5 “wherein the action request is a request to receive at least one of bill information, account information, order video content and live agent access. [Thus, obtaining a request for content]” See also Mateer Col. 3 lines 57-67, Col. 4, lines 1-13 “step 1 the user 150 is interfacing with a client's website in a first session to try and order a “Pay Per View” movie...while the user 150 is navigating the website, contextual information relating to the first session is constantly being sent to the Session & Context Service 126. At step 3 the user 150 needs assistance. For the sake of this example the user may hit a “Click to Call” button [Thus, obtaining a request for content]...The application then picks up where the website left off and processes the “Pay Per View” transaction in a second session [Thus, a new webpage] using the contextual information from the first session.” 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryngler to incorporate the teachings of Mateer obtaining, from a user, a request for content of a new webpage.

One would be motivated to do so to allow transactions to occur based on users input.

Mateer additionally disclose determining, a context aware application, to be included in the new webpage, which was in use by the user in a previous webpage prior to the request; ("See Mateer Col. 3 lines 57-67, Col. 4, lines 1-13 “at step 1 the user 150 is interfacing with a client's website in a first session to try and order a “Pay Per View” movie. At step 2, while the user 150 is navigating the website, contextual information relating to the first session is constantly being sent to the Session & Context Service 126. At step 3 the user 150 needs assistance. For the sake of this example the user may hit a “Click to Call” button on the web page during the first session. This sends a message to the intelligent routing service 120 [Thus, obtains a request] with collected user data and contextual information from the first session relating to for example what the user 150 was trying to do. In certain aspects, an 8YY number is returned to the user that happens to be provisioned to hit a Voice Self Service (VSS) Platform 118. At step 4, when the user's call hits the Voice Self Service 118, the Platform notifies the intelligent routing service 120 of the call arrival. At step 5, the intelligent routing service 120 returns the user data and previous channel context from the first session to the VSS application. The application then picks up where the website left off [Thus, a context aware application, which was in use by the user in a previous webpage prior to the request] and processes the “Pay Per View” transaction in a second session [using the contextual information from the first session.”)



obtaining information regarding a current state of the content aware application with respect to the user, wherein the current state of the content aware application is determined based on a state of the content aware application when the user left the previous webpage; and (See Mateer “At step 5, the intelligent routing service 120 returns the user data and previous channel context [Thus, a current state of the context aware application with respect to the user] from the first session to the VSS application. The application then picks up where the website left off [Thus, the current state of the content aware application is determined based on a state of the content aware application when the user left the previous webpage] and processes the “Pay Per View” transaction in a second session using the contextual information from the first session.”)

providing, to the user, the new webpage including the content and the context aware application in the current state. (See Mateer “At step 5, the intelligent routing service 120 returns the user data and previous channel context from the first session to the VSS application. The application then picks up where the website left off [Thus, the current state of the content aware application is determined based on a state of the content aware application when the user left the previous webpage] and processes the “Pay Per View” transaction in a second session using the contextual information from the first session. [Thus, providing, to the user, the new webpage including the content and the context aware application in the current state]”)

	Regarding claim 2, Ryngler further in view of Mateer, [hereinafter Ryngler-Mateer], teaches all the  limitations and motivations of the method of claim 1, wherein obtaining the request comprises: obtaining request information associated with the request, wherein the context aware application is identified based on the request information. (See Ryngler claim 40 “delivering context-relevant information [Thus, a context aware application is identified] to at least one platform, wherein the context-relevant information is determined based on the predetermined criteria [i.e. request information associated with the request], the states of the entities, and the relationship among the entities. [Thus, obtaining request information associated with the request, wherein the context aware application is identified based on the request information])

Regarding claim 3, Ryngler-Mateer, teaches all the  limitations and motivations of the method of claim 1, wherein determining the context aware application comprises: determining a state of one or more context aware applications for the user. (See Mateer “At step 5, the intelligent routing service 120 returns the user data and previous channel context [Thus, a current state of the context aware application with respect to the user] from the first session to the VSS application. The application then picks up where the website left off [Thus, determining a state of context aware applications for the user] and processes the “Pay Per View” transaction in a second session using the contextual information from the first session.”)

Regarding claim 4, Ryngler-Mateer, teaches all the  limitations and motivations of the method of claim 1, further comprising: storing data related to interactions with the context aware application by the user prior to the request being received such that the current state represents the context aware application with the interactions having been performed by the user. (See Ryngler [0010] Disclosing the use of personalization engines to accumulate interaction made by a user using the application. See also Ryngler [0171] “Personalization is a more complex entity that includes both explicit and implicit information regarding the user, usually on an on-going basis (e.g., accumulating historical user data [Thus, prior to the request being received])... As more user interactions take place, the personalization engine modifies the information sent to the user. This information can be stored for future interactions.”)

Regarding claim 8, Ryngler-Mateer teaches all of the elements of claim 1 in method form rather than computer readable medium form. Mateer also discloses a computer readable medium [Mateer claim 11]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 9, Ryngler-Mateer teaches all of the elements of claim 2 in method form rather than computer readable medium form. Mateer also discloses a computer readable medium [Mateer claim 11]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Ryngler-Mateer teaches all of the elements of claim 3 in method form rather than computer readable medium form. Mateer also discloses a computer readable medium [Mateer claim 11]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 11, Ryngler-Mateer teaches all of the elements of claim 4 in method form rather than computer readable medium form. Mateer also discloses a computer readable medium [Mateer claim 11]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

Regarding claim 15, Ryngler-Mateer teaches all of the elements of claim 1 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 16, Ryngler-Mateer teaches all of the elements of claim 2 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Ryngler-Mateer teaches all of the elements of claim 3 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Regarding claim 18, Ryngler-Mateer teaches all of the elements of claim 4 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryngler-Mateer in view of Ward (Foreign Patent Application Publication No. WO 2001084430 A2)

Regarding claim 5, Ryngler-Mateer, teaches all the  limitations and motivations of the method of claim 4.

Ryngler-Mateer does not explicitly disclose wherein the data is stored in at least one of: a hierarchical database under the user and the context aware application; and a filing system for the user comprising one or more folders, wherein one of the one or more folders is for the context aware application. 

However, Ward discloses wherein the data is stored in at least one of: a hierarchical database under the user and the context aware application; and a filing system for the user comprising one or more folders, wherein one of the one or more folders is for the context aware application. (See Ward Page 17, lines 35-37 “This database management system includes a graphical user interface (GUI) that presents database objects as files located within a set of hierarchical file system folders to a user.” See also Ward Page 18, lines 30-32 “database objects may be made available to local applications as multiple file system objects in one or more formats or contexts  understandable by different local applications [i.e. context aware applications]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryngler-Mateer to incorporate the teachings of Ward storing data in a hierarchical database.

One would be motivated to do so to enable fast and arbitrarily complex queries for information to be performed on the database (Ward Page 24, lines 26-28)

Regarding claim 12, Ryngler-Mateer further in view of Ward teaches all of the elements of claim 5 in method form rather than computer readable medium form. Mateer also discloses a computer readable medium [Mateer claim 11]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryngler-Mateer, in view of Skaf (US Patent Application Publication No. US 20080168099 A1).

Regarding claim 6, Ryngler-Mateer teaches all the  limitations and motivations of the method of claim 1.

Ryngler-Mateer does not explicitly disclose further comprising: storing, prior to the request being received, a mark indicating that the context aware application was in use, wherein determining the context aware application was in use comprises determining a presence of the mark.

However, Skaf discloses further comprising: storing, prior to the request being received, a mark indicating that the context aware application was in use, wherein determining the context aware application was in use comprises determining a presence of the mark. (See Skaf [0008] “content servers connected to the network and a tracking server connected to the network. In addition, the computing device is configured to view content [i.e. context aware application]  provided by the content servers via the network and the computing device is configured to provide identification information and information concerning user activities to the tracking server via the network in response to a user authorization [Thus, in response to the context aware application being in use].” See also Skaf claim 50 “wherein the information concerning user activities is a log file generated [Thus, stored] by the  computing device and provided to the tracking server.” See also Skaf claim 49 “wherein the content can be an application.” See also Skaf claim 55 “wherein the computing device is configured to provide a visual indication that information is being provided [Thus, in use] to the tracking server. [Thus, a mark indicating that the context aware application was in use]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryngler-Mateer to incorporate the teachings of Skaf to provide a visual indication for user activities.

One would be motivated to do so to improve the quality of search results [0025].

Regarding claim 13, Ryngler-Mateer in view of Skaf teaches all of the elements of claim 6 in method form rather than computer readable medium form. Ward also discloses a computer readable medium [Ward page 28, lines 28-29]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 19, Ryngler-Mateer in view of Skaf teaches all of the elements of claim 6 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 19.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryngler-Mateer, in view of Hilgers (US Patent Application Publication No. US 20080244399 A1).

Regarding claim 7,  Ryngler-Mateer teaches all the  limitations and motivations of the method of claim 1, further comprising: storing interactions of users with the context aware application prior to the request being received; and (See Ryngler [0010] Disclosing the use of personalization engines to accumulate interaction made by a user using the application. See also Ryngler [0171] “Personalization is a more complex entity that includes both explicit and implicit information regarding the user, usually on an on-going basis (e.g., accumulating historical user data [Thus, prior to the request being received])... As more user interactions take place, the personalization engine modifies the information sent to the user. This information can be stored for future interactions. [Thus, storing interactions of users with the context aware application prior to the request being received]”)

Ryngler-Mateer does not explicitly disclose providing the interactions of the users with the context aware application and the content such that the interactions of the users are capable of being displayed to a user associated with the request.

However, Hilgers discloses providing the interactions of the users with the context aware application and the content such that the interactions of the users are capable of being displayed to a user associated with the request. (See Hilgers [0043] “the user interface module 304 may receive input data entered by the user and communicate the data to the information update module 580 [i.e. request]...The user interface module 304 may display, an application area 120 and a supplemental area 140 on the application interface 100. The supplemental area 140 may include contextual data related to an object 122 on the application area or may be contextual to a person (e.g., the user), a task related to the person (e.g., a task for which the user is using the application [i.e. context aware application]” See also Hilgers [0016] “FIG. 10 shows a screen shot, illustrating an example embodiment of a graphical user interface including a supplemental area configured to display three categories of support data;” See also Hilgers [0062] “Section 1024 of the customer information view 1020 may display last interactions (e.g., date, time, transaction number, and status/results).” Thus, providing the interactions of the users with the context aware application and the content such that the interactions of the users are capable of being displayed to a user associated with the request.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryngler-Mateer to incorporate the teachings of Hilgers to display interactions of the users with the context aware application and the content.

One would be motivated to do so to effectively display content with contextual support.

Regarding claim 14, Ryngler-Mateer in view of Hilgers teaches all of the elements of claim 7 in method form rather than computer readable medium form. Ward also discloses a computer readable medium [Ward page 28, lines 28-29]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 20, Ryngler-Mateer in view of Hilgers teaches all of the elements of claim 7 in method form rather than system form. Ryngler also discloses a system [0299]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161